The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 04/14/2022.
4.	Claims 1-10, 12-13, and 22-25 are currently pending.
5.	Claims 1, 5-6, 9, and 13 have been amended.
6.	Claims 11 and 14-21 have been cancelled.
7.	Claims 22-25 have been added.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 22:
	Nothing in the specification at the time of filing sets forth that “the first process gas supply system is not connected to the discharge chamber”. The mere absence of a positive recitation is not basis for an exclusion. [MPEP 2173.05(i)]. This is an apparatus. All structures are connected together.
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22:
	Claim 22 sets forth “the first process gas supply system is not connected to the discharge chamber”. This limitation is unclear because the claims are directed to an apparatus. Therefore, all structures must be connected. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the first process gas supply system is not directly connected to the discharge chamber”.

Claim Rejections - 35 USC § 103
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-4, 9-10, 12-13, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al (US 2012/0100722) in view of Shajii et al (US 2007/0042508).
Regarding claim 1:
	Asai teaches a substrate processing apparatus (processing furnace) [fig 2, 15 & 0099] comprising: a process chamber (processing chamber, 201) where a substrate (wafer, 200) is processed [fig 2, 15 & 0100-0101]; a first process gas supply system (gas supply system, 301) configured to supply a first process gas (DCS) into the process chamber (processing chamber, 201) through a first gas supply hole (411) disposed in the process chamber (201) [fig 2, 15 & 0112, 0181]; a discharge chamber (buffer chamber, 423) configured to supply a second process gas (reaction gas – NH3) other than the first process gas (DCS) in an activated state (activated by plasma) into the process chamber (201) through a second gas supply hole (421) other than the first gas supply hole (411) [fig 2, 5-6, 15 & 0118, 0189-0190]; a plasma source (270/271/471/472) configured to activate the second process gas (reaction gas – NH3) in the discharge chamber (buffer chamber, 423) [fig 2, 15 & 0190]; an exhaust system (vacuum pump, 246) configured to exhaust an atmosphere in the process chamber (discharging the atmosphere in the process chamber 201) [fig 2, 15 & 0051]; a second process gas supply system (gas supply system, 302) including a nozzle (nozzle, 420) in the discharge chamber (423), wherein the second gas supply system (302) is configured to supply the second process gas (reaction gas – NH3) into the discharge chamber (423) through the nozzle (420) [fig 2, 15 & 0124, 0189-0190]; and an inert gas supply system (inert gas supply system, 502) including an inert gas supply pipe (520) connected to the second process gas supply system (302) and configured to supply an inert gas into the discharge chamber (423) through the nozzle (420) [fig 2, 15 & 0125].
	Asai does not specifically disclose the second process gas supply system including a temporary storage unit configured to temporarily store the process gas; and an inert gas supply pipe connected to the second process gas supply system between the temporary storage unit and the nozzle.
	Shajii teaches a process gas supply system (mass flow delivery system, 10) including a temporary storage unit (delivery chamber, 12) configured to temporarily store the process gas (precursor gas) [fig 1-2 & 0029, 0034-0035]; and an inert gas supply pipe (see carrier gas inlet) connected to the second process gas supply system between the temporary storage unit (12) and the nozzle (35) [fig 2 & 0026].
	Asai and Shajii are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second process gas supply system of Asai to include a temporary storage unit, as in Shajii, to provide an improved system for delivering pulsed mass flow of precursor gases into semiconductor processing chambers by actually measuring the amount of material (mass) flowing into the process chamber thereby providing highly repeatable and precise quantities of gaseous mass for use in semiconductor manufacturing processes [Shajii – 0047].
Regarding claim 2:
	Modified Asai teaches the temporary storage unit (10) comprises a first valve (first valve, 14), a gas tank (delivery chamber, 12) and a second valve (outlet valve, 16) along a flow direction of the second process gas (precursor gas) [Shajii - fig 1 & 0029]. 
Regarding claim 3:
	Asai teaches the discharge chamber (buffer chamber, 423) is installed on an inner wall of the process chamber (see fig 15), the discharge chamber (buffer chamber, 423) comprising an isolation wall (buffer chamber wall, 424) having a plurality of gas supply ports (plural gas supply holes, 425), the isolation wall (424) isolating the discharge chamber (423) from the process chamber (201) [fig 2, 15 & 0119]. 
Regarding claim 4:
	Asai teaches the plasma source (270/271/471/472) comprises a capacitively coupled plasma source (plasma produced between the electrodes) and is installed in the discharge chamber (423) [fig 2, 15 & 0190]. 
Regarding claims 9-10:
	Asai teaches a control unit (controller, 280) [fig 2, 4, 15 & 0154].
Asai does not specifically disclose the control unit is configured to control the second process gas supply system to store the second process gas in the temporary storage unit until an inner pressure of the temporary storage unit reaches a predetermined value; wherein the predetermined value is equivalent to the inner pressure of the temporary storage unit charged with the second process gas by an amount of the second process gas charged in the discharge chamber when an inner pressure of the discharge chamber satisfies the Paschen's law.
	Shajii teaches a control unit (controller, 24) is configured to control the second process gas supply system (mass flow delivery system, 10) to store the second process gas (precursor gas) in the temporary storage unit (delivery chamber, 12) until an inner pressure of the temporary storage unit reaches a predetermined value (when pressure within the chamber 12 reaches a predetermined level) [fig 1-3 & 0034]; wherein the predetermined value (predetermined level) is equivalent to the inner pressure of the temporary storage unit charged with the second process gas by an amount of the second process gas charged in the discharge chamber (can comprise, for example, 200 torr) when an inner pressure of the discharge chamber satisfies the Paschen's law (fed to plasma forming zone 39 for forming the plasma – i.e. the pressure satisfies Paschen’s law because a plasma is formed) [fig 1-3 & 0025, 0034].
	Asai and Shajii are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second process gas supply system of Asai with a temporary storage unit controlled as in Shajii to provide an improved system for delivering pulsed mass flow of precursor gases into semiconductor processing chambers by actually measuring the amount of material (mass) flowing into the process chamber thereby providing highly repeatable and precise quantities of gaseous mass for use in semiconductor manufacturing processes [Shajii – 0047].
Regarding claims 12-13:
	Asai teaches the plasma source (270/271/471/472) comprises an impedance matching device (matching unit, 271) installed in a line configured to supply a high frequency power by a high frequency power supply (RF power source, 270) [fig 2, 15 & 0141]; and a control unit (controller, 280) is configured to control the plasma source (270/271/471/472), the exhaust system (246) and the process gas supply system (via valves and MFCs) to stop an impedance control by the impedance matching (matching unit, 271) device after generating plasma in the discharge chamber (apparatus may be turned off) [fig 2, 4, 15 & 0154].
The claim limitations “wherein a matching constant of the impedance matching device is set such that plasma is generated after an inner pressure of the discharge chamber reaches a discharge pressure” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 22:
Asai teaches the first process gas supply system (301) is not directly connected to the discharge chamber (423) [fig 2 and 15].
Regarding claim 23:
Modified Asai teaches the inert gas supply pipe (see carrier gas inlet) is connected between the second valve (16) and the nozzle (35) [Shajii - fig 2 & 0026].
15.	Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al (US 2012/0100722) in view of Shajii et al (US 2007/0042508) as applied to claims 1-4, 9-10, 12-13, and 22-23 above, and further in view of Ookoshi (US 2009/0023301).
The limitations of claims 1-4, 9-10, 12-13, and 22-23 have been set forth above.
Regarding claims 5-6:
	Modified Asai teaches a control unit (controller, 280) is configured to control the plasma source (270/271/471/472), the exhaust system (246) and the second process gas supply system (via valves and MFCs) [Asai - fig 2, 4, 15 & 0154].
	Modified Asai does not specifically disclose the control unit is further configured to control the plasma source and the second process gas supply system to apply power to the plasma source before the second process gas is introduced into the discharge chamber; and introducing the second process gas into the discharge chamber after lowering an inner pressure of the process chamber. 
	Ookoshi teaches controlling the plasma source (high frequency power applied) and the second process gas supply system (supplying the ammonia gas from shower nozzle 26) to apply power to the plasma source before the second process gas is introduced into the discharge chamber (high frequency power is applied then supplying the ammonia gas) [fig 1-3 & 0042-0044]; and introducing the second process gas into the discharge chamber (supplying the ammonia gas in the buffer chamber 24) after lowering an inner pressure of the process chamber (first the interior pressure of the reaction chamber 10 is reduced) [fig 1-3 & 0042-0044].
Modified Asai and Ookoshi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control unit of modified Asai with the process steps of Ookoshi to coat the interior surfaces of the apparatus for purposes of inhibiting contamination with impurities contained in the quartz members, inhibition of particle occurrence, and improvement of film deposition stability [Ookoshi – 0011, 0041].
Regarding claim 7:
	Modified Asai teaches the control unit (controller, 280) is further configured to control the plasma source (270/271/471/472), the exhaust system (246) and the second process gas supply system (via valves and MFCs) [Asai - fig 2, 4, 15 & 0154] to plasmatize the second process gas by introducing the second process gas (processing gases) temporarily stored in the temporary storage unit (12) into the discharge chamber (plasma forming zone, 39) to increase an inner pressure of the discharge chamber (see direction of mass flow and ideal gas law) [Shajii – fig 1-2 & 0025, 0034, 0037-0038].
Regarding claim 8:
	Modified Asai teaches the control unit (controller, 280) is further configured to control the plasma source (270/271/471/472), the exhaust system (246) and the second process gas supply system (via valves and MFCs) to increase the inner pressure of the discharge chamber until the inner pressure of the discharge chamber satisfies the Paschen's law (adjusts the pressure – i.e. the pressure satisfies Paschen’s law because a plasma is formed) [Asai - fig 2, 4, 15 & 0154]. 
16.	Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al (US 2012/0100722) in view of Shajii et al (US 2007/0042508) as applied to claims 1-4, 9-10, 12-13, and 22-23 above, and further in view of Suzuki et al (US 2012/0269969) and Suzuki et al (US 2014/0295676).
The limitations of claims 1-4, 9-10, 12-13, and 22-23 have been set forth above.
Regarding claims 24-25:
Modified Asai teaches a control unit (controller, 280) configured to control the plasma source (270/271/471/472), the exhaust system (246), the first process gas supply system (via valves and MFCs of 301), and the second process gas supply system (via valves and MFCs of 302) [Asai - fig 2, 4, 15 & 0154] to: perform a cycle a predetermined number of times (s239), wherein the cycle comprises time-divisionally (see fig 6) performing: supplying the first process gas (DCS) into the process chamber (s231), and supplying the process gas activated in the discharge chamber (s235) from the discharge chamber into the process chamber with an inner pressure being equal to a first pressure lower than a second pressure of the discharge chamber (see direction of gas flow) [Asai - fig 5-6 and 15]. 
Asai does not specifically disclose the control unit intermittently supplying the second process gas into the discharge chamber by performing a supply process while maintaining an exhaust of the process chamber, and wherein the process chamber is exhausted to reduce the inner pressure of the process chamber to be less than a pressure satisfying Paschen’s law when (a) is performed. 
Suzuki’969 teaches a control unit (controller, 50) intermittently supplying (planned number of cycles) the second process gas (NH3 gas) into the discharge chamber (30) by performing a supply process (s35) while maintaining an exhaust of the process chamber (keeping main valve MV open) [fig 1-3 & 0038, 0047], and wherein the process chamber is exhausted to reduce the inner pressure of the process chamber to be less than a pressure satisfying Paschen’s law when (a) is performed (process tube, 1, is evacuated to the lowest reachable pressure – for example 0.05 torr) [fig 3-4 & 0038, 0042-0043, 0046-0047].
Modified Asai and Suzuki’969 are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control unit of modified Asai to perform the supply process of Suzuki’969 to produce a thin film having the desired film thickness distribution [Suzuki – 0056].
Modified Asai further modified by Suzuki’969 does not specifically teach the control unit configured to perform a supply process a plurality of times, wherein the supply process comprises: (a) starting a supply of the second process gas into the discharge chamber; and (b) stopping the supply of the second process gas, wherein a supply of electric power to the plasma source is continued without stopping while (a) and (b) are performed a plurality of times.
Suzuki’676 teaches a control unit (control unit, 9) configured to perform a supply process a plurality of times (repeatedly performed) [fig 1, 7 & 0029, 0043], wherein the supply process comprises: (a) starting a supply of the second process gas (NH3) into the discharge chamber (70); and (b) stopping the supply of the second process gas (NH3), wherein a supply of electric power to the plasma source is continued without stopping while (a) and (b) are performed a plurality of times (the treatment may be performed while the electric field is continuously generated) [fig 1-2, 7 & 0042-0043, 0052].
Modified Asai and Suzuki’676 are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the supply process of modified Asai to intermittently supply the second process gas, as in Suzuki’676, because such is an effective charge-elimination technique thereby reducing particles present in the processing chamber [Suzuki’676 – 0043, 0055].
Although taught by the cited prior art and addressed above, the claim limitations “wherein (ii) comprises: (a) starting a supply of the second process gas into the discharge chamber; and (b) stopping the supply of the process gas, wherein a supply of electric power to the plasma source is continued without stopping while (a) and (b) are performed the plurality of times, and wherein the process chamber is exhausted to reduce the inner pressure of the process chamber to be less than a pressure satisfying Paschen’s law when (a) is performed” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Response to Arguments
17.	Applicant's arguments, see Remarks, filed 04/14/2022, with respect to the rejection of claim(s) 1-10, 12-13, and 17-21 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Asai et al (US 2012/0100722) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718